16 F.3d 412NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Charles M. BYERS, Defendant Appellant.
No. 92-6775.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994Feb. 2, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CR-89-237-A)
Charles M. Byers, Appellant Pro Se.
John Joseph Klein, Office of the U.S. Atty., Alexandria, VA for Appellee.
E.D.Va.
DISMISSED.
Before WIDENER, WILKINS and HAMILTON, Circuit Judges.

PER CURIAM

1
Appellant appeals the district court's orders denying his "Request for Appointment of New and Impartial Judge," "Request for an Order to Compel U.S. Customs to Furnish a Copy of Their Recent Internal Affairs Investigation re:  the Defendant," and "Request for Order to Compell [sic] U.S. Probation Office to Issue New and Properly Corrected Presentance [sic] Investigation Report."   We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED